 



EXHIBIT 10.1

MASTER AGREEMENT

     THIS MASTER AGREEMENT (the “Master Agreement” and together with the
Annex(s) and Collateral Documents (defined below) this “Agreement”), dated as of
February 8, 2005, is entered into between JPMorgan Chase Bank, National
Association, with headquarters in Columbus, Ohio, and MasterCard International
Incorporated (“MasterCard”), a Delaware corporation, with offices located at
2000 Purchase Street, Purchase, New York 10577-2509 (each a “Party” and
collectively the “Parties”).



              Master Agreement Effective Date: January 1, 2005    
 
            MasterCard International Incorporated   JPMorgan Chase Bank,
National Association
 
           
By:
      By:    

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:
  Alan Heuer   Name:   Diane Eshleman

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:
  Chief Operating Officer   Title:   Chief Procurement Officer

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Date:
      Date:    

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

      



The Annex(s) (each, an “Annex”) checked in the table below are attached hereto
and incorporated herein as of the date of this Master Agreement, whether or not
separately executed:

     x Services Annex

The parties may agree to additional Annex(s) by signing documents that state
that they are incorporated into this Agreement, each of which will be
incorporated herein upon execution by the Parties.

BACKGROUND

     MasterCard and its Affiliates (as defined below) are in the business of
providing to other entities debit and credit card related programs and services.
JPMorgan Chase Bank or an Affiliate (“JPMC”) may from time to time wish to enter
into an arrangement with MasterCard for the use of such programs and services
from MasterCard and its Affiliates. JPMC is licensed to issue cards bearing the
MasterCard, Cirrus and/ or Maestro names and marks pursuant to the MasterCard
Bylaws and Rules, the Cirrus Worldwide Operating Rules, regional Maestro
licensor rules, and any other directive, memorandum, policy, or other
requirement imposed by MasterCard, Maestro, Cirrus, or any other of MasterCard’s
Affiliates relating to MasterCard cards, as such bylaws and rules, operating
rules, licensor rules, directives, memoranda, policies, or other requirements
may be amended from time to time (the “Rules”). “Affiliate” of a Party, means
any entity that Controls, is Controlled by, or is under common Control with the
Party specified now as well as in the future. “Control” means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of an entity through the ownership

 



--------------------------------------------------------------------------------



 



of voting securities, by contract or otherwise. Notwithstanding the foregoing,
the Parties agree that **** , and their successors in interest, are Affiliates
of JPMC.

     This Agreement sets forth the master terms and conditions that will govern
MasterCard’s and MasterCard’s Affiliates’ relationship with JPMC for the
programs and services set forth in any applicable Annex(s) (“Programs”). Each
Party will name one of its employees as the primary liaison with the other party
for each such Program (each a “Relationship Manager”).

     NOW, THEREFORE, for and in consideration of the agreements set forth below,
JPMC and MasterCard agree as follows:

     1. Construction.

     1.1 Collateral Document(s). All exhibits, schedules and appendices attached
hereto (“Collateral Documents”) are hereby incorporated by reference herein.

     1.2 References. In the Agreement, the words “including” or “includes”, and
the phrase “e.g.” shall all mean “including without limitation.” Any express
reference to any regulation or applicable law (an “Enactment”) includes
references to: (a) that Enactment as amended, extended, or applied by or under
any other enactment before or after the date hereof; (b) any enactment which
that Enactment re-enacts (with or without modification); and (c) any subordinate
but applicable enactment (applicable by its terms or the terms of such
Enactment) made before or after the date hereof. Unless the context otherwise
specifically requires, all references to Sections of the Agreement shall refer
to all subsections thereof.

     1.3 Headings. The Section and subsection headings of the Agreement are for
reference and convenience only and shall not be considered in the interpretation
of the Agreement.

2. Confidentiality.

     2.1 Confidential Information. “Confidential Information” means with respect
to:

          (a) JPMC: ****

          (b) MasterCard: ****

          (c) each Party: **** .

     2.2 General Confidentiality Obligations

          (a) JPMC and MasterCard consider it mutually beneficial that, in
connection with the transactions contemplated by this Agreement, (i) JPMC
disclose certain Confidential Information to MasterCard, and (ii) MasterCard
disclose certain Confidential Information to JPMC. Each of JPMC and MasterCard
agree to treat the Confidential Information of the other Party as confidential
and proprietary to such other Party in accordance with the terms and conditions
of the Agreement. For purposes of the Agreement, the Party providing
Confidential Information and such Party’s Affiliates, as applicable, shall be
referred to as the “Disclosing

2



--------------------------------------------------------------------------------



 



Party,” and the Party receiving the Confidential Information and such Party’s
Affiliates, as applicable, shall be referred to as the “Receiving Party.”

          (b) Except as otherwise expressly permitted under this Agreement or as
set forth in any license granted by MasterCard to JPMC, the Receiving Party
shall not (i) disclose, duplicate, copy, transmit or otherwise disseminate in
any manner whatsoever any Confidential Information of the Disclosing Party;
(ii) use the Confidential Information of the Disclosing Party (A) for the
Receiving Party’s own benefit or the benefit of any third party, (B) to the
Disclosing Party’s detriment or (C) for any purpose other than performance of
the Disclosing Party’s obligations hereunder; (iii) commercially exploit any
Confidential Information of the Disclosing Party or (iv) acquire any right in,
or assert any lien against, the Confidential Information of the Disclosing
Party.

          (c) The Receiving Party may disclose relevant aspects of the
Disclosing Party’s Confidential Information to the Receiving Party’s and its
Affiliates’ directors, officers, consultants, ****, employees, attorneys and
accountants to the extent that such disclosure is necessary for the performance
of the Receiving Party’s obligations under the Agreement; provided that:

               (i) the Receiving Party shall take all reasonable measures to
ensure that the Confidential Information of the Disclosing Party is not
disclosed or duplicated in contravention of the provisions of the Agreement by
such directors, officers, consultants, ****, employees, attorneys and
accountants;

               (ii) the Receiving Party shall assume full responsibility for the
acts or omissions of the parties receiving the Confidential Information from or
through the Receiving Party; and

               (iii) before disclosing any Confidential Information of the
Disclosing Party, all such persons receiving Confidential Information shall
(A) if not employees of the Receiving Party or otherwise legally bound by reason
of their professional relationship with the Receiving Party, be subject to a
written confidentiality agreement with the Receiving Party consistent with the
terms of the Agreement, (B) have a need to know such Confidential Information
for performance related to the Agreement and (C) have been informed of the
confidential nature of the Confidential Information.

          (d) The obligation to treat information as Confidential Information as
provided by this Section 2.2 (General Confidentiality Obligations) shall not
apply to information that (i) is publicly available through no action of the
Receiving Party in violation of the Agreement, (ii) was in the Receiving Party’s
possession prior to disclosure by the Disclosing Party, (iii) the Receiving
Party can demonstrate to have been developed by the Receiving Party
independently and without reference to any Confidential Information that the
Disclosing Party has disclosed to the Receiving Party, (iv) was obtained by the
Receiving Party from third parties not known to the Receiving Party to be bound
by an obligation of confidentiality to the Disclosing Party or (v) is required
to be disclosed by applicable law, rule or regulation or pursuant to a judicial,
legislative or administrative process or procedure; provided, however, that in
the event that the Receiving Party discloses information pursuant to this
subsection 2.2(d)(v),

3



--------------------------------------------------------------------------------



 



then the Receiving Party shall give sufficient notice to the Disclosing Party to
allow the Disclosing Party to file for a protective order.

          (e) Upon termination of this Agreement or any applicable Annex(s),
pursuant to which the Confidential Information was disclosed, or upon the
Disclosing Party’s earlier request, the Receiving Party **** shall promptly give
over to the Disclosing Party, all of the Disclosing Party’s Confidential
Information then in the Receiving Party’s **** possession. The Receiving Party
**** shall retain no part or copy of any of the Disclosing Party’s Confidential
Information and, if requested in writing, shall certify their respective
compliance with the foregoing provision.

          (f) The Receiving Party acknowledges that its obligations under the
Agreement with regard to (i) trade secrets of the Disclosing Party shall remain
in effect for as long as such information shall remain a trade secret under
applicable law, and (ii) all other Confidential Information of the Disclosing
Party shall remain in effect for a period of five (5) years after the expiration
or earlier termination of the applicable Annex(s) to which such other
Confidential Information pertains.

          (g) The Receiving Party acknowledges the competitive value and
confidential nature of the Disclosing Party’s Confidential Information and that
disclosure thereof to any third party could be harmful to the Disclosing Party,
competitively and otherwise. If the Receiving Party, or any party to whom the
Receiving Party transmits the Confidential Information pursuant to the
Agreement, becomes legally compelled to disclose any of the Confidential
Information, then the Receiving Party, to the extent permitted by law, shall
provide the Disclosing Party with prompt written notice so that the Disclosing
Party may seek a protective order or other appropriate remedy and shall
cooperate with the Disclosing Party in seeking reasonable protective
arrangements. If such protective order or other remedy is not obtained, then the
Receiving Party shall furnish only that portion of the Confidential Information
that, in the written opinion of its counsel, is legally required, and the
Receiving Party shall exercise its reasonable best efforts to obtain reasonable
assurance that confidential treatment shall be accorded to the Confidential
Information. JPMC may disclose MasterCard’s Confidential Information to any bank
regulatory authority having jurisdiction over JPMC and requiring such
Confidential Information without providing prior Notice to MasterCard, provided
that JPMC will use reasonable commercial efforts to provide Notice to MasterCard
reasonably promptly after disclosing such Confidential Information to such
regulatory authority.

          (h) The Receiving Party acknowledges and agrees that, given the nature
of the Confidential Information and the damage that may result to the Disclosing
Party if information contained therein is disclosed to any third party in breach
of the obligations set forth in the Agreement, money damages might not be a
sufficient remedy for any breach of the Agreement by the Receiving Party, and
that, in addition to all other remedies, the Disclosing Party shall be entitled
to seek specific performance and injunctive or other equitable relief as deemed
proper or necessary by a court of competent jurisdiction as a remedy for any
such breach.

          (i) If MasterCard or JPMC is required to file this Agreement as an
exhibit to any report or other filing with the Securities and Exchange
Commission (the “SEC”), such Party shall file with the Secretary of the SEC an
application requesting confidential treatment of the

4



--------------------------------------------------------------------------------



 



Agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), at or about the time of such filing, provided that
no such filing shall be deemed to violate this Section 2.2. Prior to making such
filing, the Party filing this Agreement with the SEC shall: (i) consult with the
other Party regarding the specific Agreement provisions for which confidential
treatment shall be requested from the SEC; and (ii) incorporate the comments of
the other Party with respect thereto to the extent that it determines in good
faith that such comments are consistent with the filing Party’s disclosure
obligations under the Exchange Act.

     2.3 Unauthorized Acts. In the event of any unauthorized possession, use,
knowledge, disclosure or attempt thereof with respect to any Confidential
Information, or loss of, or inability to account for such Confidential
Information, the Receiving Party shall to the extent permitted by law:
(a) promptly notify the Disclosing Party; (b) promptly furnish to the Disclosing
Party full details thereof, and use reasonable efforts to assist the Disclosing
Party in investigating such event; (c) reasonably cooperate with the Disclosing
Party in any litigation and investigation against third parties deemed necessary
by the Disclosing Party to protect its proprietary rights in the Confidential
Information; and (d) promptly use all reasonable efforts to prevent a recurrence
of the unauthorized act or attempt. JPMC and MasterCard shall each bear their
own respective costs incurred as a result of compliance with this Section 2.3
(Unauthorized Acts).

     ****

3. Representations and Warranties.

     3.1 Representations and Warranties of JPMC. JPMC represents, warrants and
covenants that: (a) it is a National Association validly existing and in good
standing; (b) it has all requisite power and authority to execute, deliver and
perform its obligations under the Agreement; and (c) it is duly licensed,
authorized or qualified to do business and is in good standing in every
jurisdiction in which a license, authorization or qualification is required for
the ownership or leasing of its assets or the transaction of business of the
character transacted by it except where the failure to be so licensed,
authorized or qualified would not have a material adverse effect on its ability
to fulfill its obligations under the Agreement.

     3.2 Representations and Warranties of MasterCard. MasterCard represents,
warrants and covenants that: (a) it is a corporation, validly existing and in
good standing under the laws of the state of its incorporation; (b) it has all
requisite corporate power and authority to execute, deliver and perform its
obligations under the Agreement; (c) it is duly licensed, authorized or
qualified to do business and is in good standing in every jurisdiction in which
a license, authorization or qualification is required for the ownership or
leasing of its assets or the transaction of business of the character transacted
by it except where the failure to be so licensed, authorized or qualified would
not have a material adverse effect on its ability to fulfill its obligations
under the Agreement; **** .

     3.3 Disclaimer. EXCEPT AS SPECIFIED IN THE AGREEMENT, NEITHER JPMC NOR
MASTERCARD MAKES ANY OTHER WARRANTIES WITH RESPECT TO THE SERVICES AND EACH
EXPLICITLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE
IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A SPECIFIC PURPOSE.

5



--------------------------------------------------------------------------------



 



4. Indemnities.

     4.1 Indemnity by JPMC. Subject to the limitations contained in Section 5.1
(Limitations on Liability), JPMC agrees to indemnify, hold harmless and defend
MasterCard, and its Affiliates, directors, officers, employees, agents,
successors and assigns, as applicable, in accordance with the procedures
described in Section 4.3 (Indemnification Procedures) hereof against all losses,
liabilities, damages and claims, and all related costs and expenses (including
reasonable fees, expenses and disbursements of attorneys, accountants and other
experts and professionals, and costs, fees and expenses of investigation,
litigation or other proceedings of any claim, default or assessment, settlement,
judgment, interest, court costs and penalties) paid or payable to a third party
(each a “Loss” and collectively “Losses”) arising out of, in connection with,
resulting from or based on allegations of, any of the following: (a) The death
or bodily injury of any agent, employee, customer, contractor, business invitee
or business visitor of MasterCard to the extent caused or contributed to by
JPMC’s gross negligence or willful misconduct; and (b) The damage, loss or
destruction of any real or personal property owned or leased by MasterCard to
the extent caused or contributed to by JPMC’s gross negligence or willful
misconduct; and (c) Any alleged act or omission of JPMC, its employees, agents,
and subcontractors relating to the subject matter of this Agreement, including a
breach, or alleged breach, of JPMC’s obligations set forth in the Agreement,
including Section 2 (Confidentiality) and Section 3 (Representations and
Warranties) hereof.

     4.2 Indemnity by MasterCard. Subject to the limitations contained in
Section 5.1 (Limitations on Liability), MasterCard shall indemnify, hold
harmless, and defend JPMC, and its Affiliates, directors, officers, employees,
agents, and assigns, as applicable, in accordance with the procedures described
in Section 4.3 (Indemnification Procedures) hereof against all Losses arising
out of, in connection with, resulting from or based on allegations of, any of
the following: (a) The death or bodily injury of any agent, employee, customer,
contractor, business invitee or business visitor of JPMC, to the extent caused
or contributed to by MasterCard’s gross negligence or willful misconduct;
(b) The damage, loss or destruction of any real or personal property owned or
leased by JPMC to the extent caused or contributed to by MasterCard’s gross
negligence or willful misconduct; (c) Any alleged act or omission of MasterCard,
its employees, agents, and Subcontractors relating to the subject matter of this
Agreement, including a breach, or alleged breach, of MasterCard’s obligations
set forth in the Agreement, including Section 2 (Confidentiality) and Section 3
(Representations and Warranties) hereof; **** .

     4.3 Indemnification Procedures.

          (a) If a notice of commencement or threatened commencement of a claim
or cause of action is received by a Party entitled to indemnification under this
Agreement (“Indemnified Party”), the Indemnified Party shall give Notice thereof
(“Indemnification Notice”) to the Party that is obligated to provide
indemnification (“Indemnifying Party”) within thirty (30) calendar days of the
Indemnified Party’s receipt of the notice of commencement or threatened
commencement of the claim or cause of action. The Indemnified Party’s
Indemnification Notice as provided herein shall not affect the Indemnifying
Party’s indemnification obligations hereunder except to the extent the
Indemnifying Party was materially prejudiced as a result of such failure.

6



--------------------------------------------------------------------------------



 



          (b) Within fifteen (15) calendar days after the Indemnifying Party’s
receipt of an Indemnification Notice, but in no event later than ten
(10) calendar days before the date on which a response to a complaint or summons
in connection therewith is due, the Indemnifying Party shall notify the
Indemnified Party, in writing, if the Indemnifying Party acknowledges its
indemnification obligations and elects to assume control of the defense and
settlement of such claim or cause of action (“Election Notice”). If the
Indemnifying Party delivers an Election Notice within the required time period,
then the Indemnifying Party shall immediately take control of the defense and
investigation of such claim or cause of action and select and engage counsel
reasonably satisfactory to the Indemnified Party to handle and defend the claim
or the cause of action, at the Indemnifying Party’s sole cost and expense. If
the Indemnifying Party fails to deliver an Election Notice within the required
time period, or delivers an Election Notice within the required time period but
does not immediately take control of the defense and investigation of such claim
or cause of action and select and engage counsel reasonably satisfactory to the
Indemnified Party to handle and defend the claim or cause of action then the
Indemnified Party shall have the right to defend the Loss in such manner as it
may deem appropriate, at the sole cost and expense of the Indemnifying Party
(including payment of any judgment or award and the costs of settlement or
compromise of the claim or cause of action), and the Indemnifying Party shall
promptly reimburse the Indemnified Party for all such costs and expenses,
including payment of any judgment or award and the costs of settlement or
compromise of the claim or the cause of action.

          (c) The Indemnified Party shall cooperate in all reasonable respects
with the Indemnifying Party and its counsel in the investigation, trial and
defense of such claim or cause of action and any appeal arising therefrom;
provided, however, that the Indemnified Party may, at its own cost and expense,
participate, through the Indemnified Party’s own counsel or otherwise, in the
investigation, trial and defense of such claim or cause of action; and any
appeal arising therefrom.

          (d) The Indemnifying Party will reimburse the Indemnified Party for
the costs of counsel engaged by the Indemnified Party, as such costs are
incurred and upon request therefor, if:

               (i) the Indemnifying Party fails to engage counsel reasonably
satisfactory to the Indemnified Party within ten (10) calendar days after the
Indemnifying Party’s receipt of an Election Notice, but no later than five
(5) calendar days before the date on which a response to a complaint or summons
in connection therewith is due; or

               (ii) JPMC and MasterCard are parties to an action, proceeding or
investigation and the Indemnified Party wishes to pursue additional or different
claims and/or defenses unavailable to, or not pursued by, the Indemnifying
Party.

          (e) The Indemnified Party shall not settle any claim or cause of
action for which it expects indemnification from the Indemnifying Party without
the Indemnifying Party’s prior written consent. The Indemnifying Party agrees to
not unreasonably withhold, delay or condition its consent to any such proposed
settlement; provided that (i) such proposed settlement does not involve a remedy
other than the payment of money by the Indemnifying Party; (ii) the Indemnified
Party and all plaintiffs or claimants agree to release unconditionally the

7



--------------------------------------------------------------------------------



 



Indemnifying Party from any responsibility or liability with respect to the
subject matter thereof and any related facts or circumstances; and (iii) the
proposed settlement does not result in any harm to the Indemnifying Party’s
reputation.

     4.4 Infringement Remedy. If JPMC is prohibited from using the Services or
Work Product or any part thereof, as a result of, or in connection with, any
claim or cause of action relating to a breach of MasterCard’s warranty under
Section 3.2(f) herein or relating to MasterCard’s indemnification obligation
under Section 4.2(f), then, in addition to any other rights or remedies JPMC may
have, at law or in equity, MasterCard, after consultation with JPMC, may
promptly take the following actions, at MasterCard’s sole expense and in the
following order of precedence: (i) procure for JPMC the right to continue using
the infringing item; or (ii) modify the infringing item so that it becomes
non-infringing or replace the infringing item with a non-infringing item;
provided that the non-infringing item (A) has equivalent features, functionality
and performance as the infringing item and (B) yields substantially equivalent
results as the infringing item. ****

5. Limitations on Liability; **** .

     5.1 EXCEPT AS PROVIDED IN SUBSECTION 5.2 BELOW, NEITHER PARTY SHALL HAVE
ANY LIABILITY, WHETHER BASED ON CONTRACT OR TORT (INCLUDING NEGLIGENCE) FOR ANY
PUNITIVE, EXEMPLARY, CONSEQUENTIAL, SPECIAL, INDIRECT OR INCIDENTAL LOSS OR
DAMAGE SUFFERED BY THE OTHER PARTY, INCLUDING LOSS OF DATA, PROFITS (EXCLUDING
PROFITS UNDER THE AGREEMENT), INTEREST OR REVENUE, OR USE OR INTERRUPTION OF
BUSINESS, ARISING FROM OR RELATED TO THE AGREEMENT, EVEN IF SUCH PARTY IS
ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES.

     5.2 The limitations or exculpation of liability set forth in Section 5.1
are not applicable to (i) the failure of JPMC to make undisputed payments due
under the Agreement, (ii) the indemnification obligations of the Parties,
(iii) breaches of Section 2 (Confidentiality), (iv) a Party’s fraud, gross
negligence and willful misconduct, and (v) a Party’s Abandonment (defined
herein) of its obligations under the Agreement. “Abandonment” means a Party’s
cessation of performing any material portion of its obligations under this
Agreement or any Annex(s).

     ****

6. Term; Termination.

     6.1 Term. This Master Agreement is effective from the Agreement Effective
Date until terminated in accordance with this Agreement (“Agreement Term”).
Notwithstanding the above, upon expiration or termination of the Agreement Term,
this Master Agreement shall remain in full force and effect for each then
outstanding Annex(s) until the termination or expiration of such Annex(s) in
accordance with its terms. In the event that all Annexes have terminated or
expired in accordance with their terms, then this Agreement shall automatically
terminate therewith, unless otherwise stated herein or therein.

     ****

8



--------------------------------------------------------------------------------



 



     6.3 Termination for Insolvency ****. If either Party: (a) files for
bankruptcy; (b) becomes or is declared insolvent, or is the subject of any
proceedings related to its liquidation, insolvency or the appointment of a
receiver or similar officer for it; (c) makes an assignment for the benefit of
all or substantially all of its creditors; (d) enters into an agreement for the
composition, extension, or readjustment of substantially all of its obligations;
(e) recklessly or intentionally makes any material misstatement as to financial
condition; or **** .

     6.4 Discontinuance of Performance. Upon receipt of any termination Notice,
both Parties shall discontinue performance on the date specified in the Notice
but such Notice and cessation of performance shall not affect the accrued rights
or liabilities of either Party prior to receipt of such Notice.

     6.5 Other Terminations. In addition to the termination rights contained in
this Section 6 (Term; Termination), there are additional termination rights
provided for in this Agreement. In addition, any Annex(s) may be terminated as
provided in such Annex(s).

7. Compliance with Applicable Laws.

     7.1 General. The Parties shall perform their respective obligations in a
manner that complies with all Applicable Laws. If a charge of non-compliance
with any Applicable Law occurs, then such charged Party shall promptly notify
the other Party in writing of such charge and shall provide the other Party with
a written plan to address and correct such non-compliance. A Party shall be
responsible for any fines and penalties, or those portions of any fines and
penalties arising from its noncompliance with any Applicable Laws. Each Party
shall use commercially reasonable efforts to perform under the Agreement
regardless of changes in Applicable Laws. If such changes prevent a Party from
performing its obligations under the Agreement, such Party shall develop and,
upon the other Party’s prior written approval, implement a suitable workaround,
at such Party’s own expense, until such time as such Party can perform its
obligations under the Agreement without such workaround.

     ****

     7.3 Regulatory Actions. If permitted by Applicable Laws, each Party shall
notify the other Party and any Relationship Manager of any material claim or
demand which is communicated to such Party from any foreign, Federal, state and
local agencies or entities that enforce Applicable Laws and/or audit a Party’s
compliance therewith (“Regulator”), regarding such Party’s activities (provided
such claim or demand is related to the Agreement) or any action pertaining to
the foregoing which is commenced against such Party by any person or Regulator
and shall keep the other Party apprised of the status and/or disposition of all
such claims, demands and litigation, provided however, that nothing in this
Agreement shall relieve a Party of its obligation to comply with all Applicable
Laws.

8. Miscellaneous Provisions

     8.1 All notices, consents, requests, demands and other communications
hereunder (“Notice”) shall be in writing and shall be deemed to have been duly
given or delivered if (a) delivered personally, (b) the sooner of five (5) days
or when received after mailed postage prepaid by certified mail, return receipt
requested, with proper postage prepaid, (c) delivered by

9



--------------------------------------------------------------------------------



 



facsimile if a confirmation copy is immediately mailed by the sender postage
prepaid by certified mail, return receipt requested as provided in (b) above or
(d) delivered by recognized courier contracting for same day or next day
delivery:

To JPMC:

JPMorgan Chase Bank
Strategic Sourcing Group
Contracts Group
277 Park Avenue, 37th Floor
New York, NY 10022
Fax: (212) 622-4786

With copies to:
JPMorgan Chase Bank
Legal Department/Technology
Attn.: Workflow Manager
1 Chase Manhattan Plaza, 25th Floor
New York, NY 10081
Fax: (212) 383-0800

To MasterCard:

MasterCard International Incorporated
2000 Purchase Street
Purchase, New York 10577-2509
Attn.: Gary Flood, EVP
Fax: (914) 249-4306

With copies to:

MasterCard International Incorporated
2000 Purchase Street
Purchase, New York 10577-2509
Attn.: General Counsel
Fax: (914) 249-4262

or at such other address as the Parties hereto shall have last designated by
Notice to the other Party. Any item delivered personally or by recognized
courier contracting for same day or next day delivery shall be deemed delivered
on the date of delivery. Facsimile deliveries shall be deemed delivered on the
date of transmission by the sender provided sender has evidence of successful
transmission and receipt. Any item mailed shall be deemed to have been delivered
on the date evidenced on the return receipt.

     8.2 Assignment, Binding Effect. The Agreement will be binding on the
Parties and their respective successors and permitted assigns. Neither Party
may, or shall have the power to, assign its rights and obligations under the
Agreement without the prior written consent of the other Party, except that:

10



--------------------------------------------------------------------------------



 



     ****

     8.3 Waiver. A waiver by either of the Parties hereto of any breach by the
other Party of any of the terms, provisions or conditions of the Agreement or
the acquiescence of either Party hereto in any act (whether commission or
omission) which but for such acquiescence would be a breach as aforesaid, shall
not constitute a general waiver of such term, provision or condition of any
subsequent act contrary thereto.

     8.4 Entire Agreement; Amendments.

          (a) Except as expressly provided in the Agreement, the Agreement
represents the entire agreement between the Parties with respect to its subject
matter, and there are no other representations, understandings or agreements
between the Parties relative to such subject matter. No amendment to, or change,
waiver or discharge of, any provision of the Agreement shall be valid unless in
writing and signed by an authorized representative of both Parties.

     8.5 Publicity. A Party shall not furnish the name, trademark or proprietary
indicia of the other Party as a reference, or utilize the name, trademark or
proprietary indicia of such other Party in any advertising, announcements, press
releases or other promotional materials including testimonials, quotations, case
studies, and other endorsements. In the case of JPMC, this Section 8.5 is
applicable to JPMorgan Chase & Co., or any Affiliate thereof (including JPMC).
No exceptions are granted without the prior written consent of such other Party.
In the case of JPMC, such written consent must be obtained from the Brand
Administration Group, Marketing and Communications, of JPMorgan Chase & Co.
Either Party’s consent will be granted or withheld in the sole and absolute
discretion of such other Party.

     8.6 Severability. If a court of competent jurisdiction under Applicable Law
declares any provision hereof invalid, such provision shall be ineffective only
to the extent of such invalidity, so that the remainder of that provision and
all remaining provisions of the Agreement will continue in full force and effect
and the Parties shall immediately commence negotiations in good faith to reform
this Agreement to make alternative provisions herein that reflect the intentions
and purposes of the severed provision in a manner that does not run afoul of the
basis for such unenforceability or invalidity.

     8.7 Counterparts. The Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
and all of which shall constitute the same instrument.

     8.8 Force Majeure. To the extent that either Party’s performance of any of
its obligations pursuant to the Agreement is prevented, hindered or delayed,
directly or indirectly, by fire, flood, earthquake, elements of nature or acts
of God, acts of war, terrorism, riots, civil disorders, rebellions or
revolutions, strikes, lockouts or labor difficulties or any other cause beyond
the reasonable control or anticipation of a Party, (a “Force Majeure Event”),
and such non-performance could not have been prevented by reasonable
precautions, then the non-performing Party shall be excused from any further
performance of those obligations. The non-performing Party shall only be excused
for so long as such Force Majeure Event continues and such Party continues to
use its best efforts **** recommence performance whenever and to

11



--------------------------------------------------------------------------------



 



whatever extent possible without delay, including through the use of alternate
sources, work around plans or other means. The Party whose performance is
prevented, hindered or delayed by a Force Majeure Event shall immediately notify
the other Party by telephone of the occurrence of the Force Majeure Event and
describe the Force Majeure Event in reasonable detail (to be confirmed in
writing within two days of the inception of such delay). If any Force Majeure
Event prevents or restricts a Party’s performance under this Agreement and such
Party does not within sixty (60) consecutive days recommence performance, the
other Party may, upon Notice, terminate the Agreement. The occurrence of a Force
Majeure Event does not limit or otherwise affect a Party’s obligation to provide
either normal recovery procedures or any other disaster recovery services as
provided under the Rules. ****

     8.9 Dispute Resolution.

          (a) All disputes arising under or relating to the Agreement shall be
referred to a representative of each Party prior to the escalation of such
dispute. If the dispute is not resolved within three (3) days after such
referral, the Parties shall immediately escalate the dispute pursuant to
Paragraph (b) below.

          (b) Immediately upon receipt of the Notice of the dispute, the
Relationship Managers shall work to resolve the dispute. If the dispute is not
resolved within five (5) days after such referral, the Parties shall immediately
escalate the dispute to the Chief Operating Officer of MasterCard and a senior
executive of JPMC. If the dispute is not resolved within three (3) days after
such referral, the parties shall immediately submit the dispute for negotiation
pursuant to Subsection 8.9(c) below.

          (c) Immediately upon receipt of the Notice of the dispute, the
Parties’ designated representatives shall meet (including by teleconference) for
the purpose of resolving the dispute by negotiation in good faith. Upon the
conclusion of the negotiation, the Parties’ designated representatives will
produce a joint written recommendation, including actions to be taken with
respect to any issues not agreed upon or remaining unresolved. The Parties agree
to be bound by any such joint written recommendation.

          (d) Each Party acknowledges that the performance of its obligations
pursuant to the Agreement is critical to the business and operations of the
other Party. Accordingly, in the event of a dispute between the Parties, both
Parties shall continue to perform their obligations under the Agreement in good
faith during the resolution of such dispute unless and until the Agreement is
terminated in accordance with the provisions hereof.

          (e) Notwithstanding anything to the contrary in this Subsection
8.9(e), the language in it will not be construed to prevent either Party from
(i) terminating the Agreement pursuant to Section 6 (Term; Termination) of this
Master Agreement; or (ii) instituting litigation to (A) avoid, based on a
well-founded belief, the expiration of any limitations period applicable to a
particular claim, (B) preserve a superior position with respect to creditors,
(C) seek a temporary restraining order or other immediate injunctive relief or
(D) if the Party who wishes to institute the litigation has in good faith
attempted the negotiation described in Subsection 8.9(b) above and objectively
believes in good faith that it has and will continue to fail to resolve the
Parties’ dispute or disputes.

12



--------------------------------------------------------------------------------



 



     8.10 Governing Law; Venue. The Agreement and any action arising hereunder
shall be construed in accordance with and be governed by the laws of the State
of New York, without regard to the United Nations Convention on the
International Sale of Goods. Each Party irrevocably agrees that any legal
action, suit or proceeding brought by it in any way arising out of the Agreement
must be brought solely and exclusively in the United States District Court for
the Southern District of New York, or in the state courts of the State of New
York, as appropriate and the parties hereby irrevocably waive, to the fullest
extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any such proceeding brought in such
courts and any claim that any such proceeding brought in such courts has been
brought in an inconvenient forum. If the UCITA is enacted as part of the law of
New York, it shall not govern any aspect of the Agreement, any license granted
hereunder, nor any of the Parties’ rights and obligations arising pursuant to
the Agreement. The Agreement and the Parties’ rights and obligations hereunder
shall be governed by the law as it existed prior to the enactment of the UCITA.
Each Party hereby irrevocably waives all rights to trial by jury in any legal
proceeding arising out of or relating to the Agreement.

     8.11 Third Party Beneficiaries. Except as specified in the Agreement, the
Parties do not intend to create any obligations of or any rights, causes of
action or benefits in favor of any person or entity other than JPMC or
MasterCard.

     8.12 Interpretation of Documents. In the event of a conflict between
(a) the terms of the Master Agreement and the terms of any Collateral Document,
then the terms of the Collateral Document(s) shall prevail, (b) the terms of the
Master Agreement and the terms of the applicable Annex(s), then the terms of
such applicable Annex(s) shall prevail, (c) the terms of the applicable Annex(s)
and the terms of the Collateral Document(s), then the terms of the Collateral
Document(s) shall prevail, and (d) any reference in the Agreement to an article,
section or exhibit, and the heading of such article, section or exhibit referred
to in connection therewith, then the heading of such article, section or exhibit
referred to in connection therewith shall prevail.

     8.13 No Interference. Nothing contained in the Agreement shall be deemed to
preclude a Party from entering into arrangements that are the same as or are
similar to the arrangement described in the Agreement with any other entities
(including to, entities that provide programs that are the same as or are
similar to the Programs).

     8.14 Covenant of Further Assurances. JPMC and MasterCard covenant and agree
that, subsequent to the execution and delivery of the Agreement and, without any
additional consideration, each of JPMC and MasterCard shall execute and deliver
any further legal instruments and perform any acts, which are or may become
necessary to effectuate the purposes of the Agreement.

     8.15 Negotiated Terms. The Parties agree that the terms and conditions of
the Agreement are the result of negotiations between the Parties and that the
Agreement shall not be construed in favor of or against any Party by reason of
the extent to which any Party or its professional advisors participated in the
preparation of the Agreement.

     ****

13



--------------------------------------------------------------------------------



 



     8.17 Relationship Between Parties. Nothing in this Agreement is intended to
or shall be construed to constitute or establish an agency, joint venture,
partnership or fiduciary relationship between the Parties, and neither Party
shall have the right or authority to act for or on behalf of the other Party.

     ****

     8.20 MasterCard Rules. JPMC and MasterCard are entering into this Master
Agreement, together with Annex(s) and Collateral Document(s) for the purposes of
agreeing to certain rights and obligations that are consistent with, but
supplemental to the Rules, or in some cases not covered by existing Rules.
Notwithstanding the foregoing, nothing in this Agreement shall be construed to
modify JPMC’s and MasterCard’s respective rights and obligations under the
Rules.

     ****

14



--------------------------------------------------------------------------------



 



MASTER AGREEMENT EXHIBIT A

Form of Second Tier Quarterly Report

****

             
Legal Company Name
  Date Report Submitted   Report Period   Report Period     YTD
MasterCard International Inc.
  MM/DD/YY   XQ20___: MM/DD- MM/DD   $for reporting period $  
****
  ****   ****   YTD
Company Name:
  ****        
Address:
           
State:
           
City:
           
Zip Code:
           
Phone Number:
           
Contact Name:
           
****
           

         
Indirect Detail
  Current Period   YTD
 
       
****
  ****   ****
 
       
Per Period **** :
  Current Period   YTD
 
       
****
  ****   ****
 
       
****
  ****   ****
 
       
****
  ****   ****
 
       
Per Period ****:
  Current Period   YTD
 
       
****
  ****   ****
 
       
****
  ****   ****
 
       
****
  ****   ****
 
       
****
  ****   ****
 
       
****
  ****   ****

 



--------------------------------------------------------------------------------



 



  16

****

 



--------------------------------------------------------------------------------



 



SERVICES ANNEX

     THIS SERVICES ANNEX (“Services Agreement”), dated as of February 8, 2005,
is entered into between JPMorgan Chase Bank, National Association, with
headquarters in Columbus, Ohio, and MasterCard International Incorporated
(“MasterCard”), a Delaware corporation, with offices located at 2000 Purchase
Street, Purchase, New York 10577-2509.

Master Agreement Effective Date: January 1, 2005

MasterCard International Incorporated      JPMorgan Chase Bank, National
Association



              Master Agreement Effective Date: January 1, 2005    
 
            MasterCard International Incorporated   JPMorgan Chase Bank,
National Association
 
           
By:
      By:    

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:
  Alan Heuer   Name:   Diane Eshleman

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:
  Chief Operating Officer   Title:   Chief Procurement Officer

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Date:
      Date:    

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     NOW, THEREFORE, for and in consideration of the agreements set forth below,
JPMC and MasterCard (each a “Party” and collectively the “Parties”) agree as
follows:

1. Construction

     1.1. Terms. Capitalized terms used but not defined in this Annex will have
the meanings given to them in the Master Agreement. References in this Annex to
Sections will refer to the Sections of this Annex unless otherwise noted.

     1.2. References. In this Services Agreement, the phrase “as part of the
Services” means that the services described are included as a part of the
Services (defined herein) for the fees specified herein and no additional charge
shall be payable by JPMC in connection therewith, unless otherwise stated
herein; however, any failure to include a specific reference to, or mention of
the phrase “as part of the Services” in connection with any services shall not
imply or be construed to mean that the services described are not included as a
part of the Services for the fees specified herein or that an additional charge
may be payable by JPMC in connection therewith, unless otherwise stated herein.

 



--------------------------------------------------------------------------------



 



  2

          (a) The term “Services” includes (i) the services set forth in a
Schedule or as otherwise mutually agreed (including the development and delivery
of Work Product (defined below), if any); and (ii) material additional resources
that are not referenced herein but are required for performance of the Services.

          (b) The term “Work Product” means any deliverables, services, or any
materials created or developed under the Agreement by or for MasterCard **** or
for which MasterCard is otherwise responsible hereunder or under any
Schedule(s), unless such materials are explicitly deemed not to be Work Product
in such Schedule(s). ****

     1.3. Schedule(s). Each Schedule(s) (defined below) shall be deemed to
incorporate by reference the terms and conditions of the Agreement and shall
constitute a separate and binding contract between the JPMC entity or entities
and the MasterCard entity or entities that sign the Schedule(s).

2. Services

     2.1. Scope of the Services Generally.

          (a) During the Services Term (defined below), in the event that the
Parties agree to the performance of certain Services, MasterCard and JPMC shall
work in good faith to complete and execute a form (including any exhibits) that
describes the Services to be performed (including any Service Levels (defined
below), specifications or other Work Product) (“Schedule”). Services provided to
JPMC by MasterCard shall be governed by the terms set forth in the Master
Agreement, the Services Agreement, Collateral Documents and such additional
terms as are contained in the applicable Schedule.

     ****

     2.2. Performance of Services. MasterCard shall provide to JPMC the Services
as agreed in the Schedule(s). MasterCard understands that prompt performance and
delivery by MasterCard of all Services is required by JPMC in order to enable
JPMC to meet its schedules and commitments, and that MasterCard shall adhere to
**** the work and staffing schedules, any performance schedule or timetable for
Services (“Timetable”) and any performance standards contained in such
Schedule(s) or any other performance standards relating to the Services as may
be mutually agreed upon by the parties in writing (“Service Levels”).

     ****

3. Management and Control; Reporting

     3.1. Periodic Meetings. At either Party’s request, or at such times as are
set forth in the applicable Schedule, JPMC’s designated representative and
MasterCard Relationship Manager shall meet, at mutually agreed upon locations,
to discuss and evaluate their relationship, including (a) activities and
objectives under the Agreement or any applicable Schedule and Service Levels,
(b) operational procedures or other aspects of the Agreement, including customer
service, pricing, market conditions (including opportunities to achieve cost
reduction), budgets and long range goals, (c) recommend and discuss long-term
strategic planning including

 



--------------------------------------------------------------------------------



 



  3

development work and new releases, (d) any other issues that impact either
Party, or the Services or (e) other issues deemed appropriate by the Parties.
Each Party shall be responsible for its own expenses relating to such meetings.

     3.2. Reports. Throughout each Services Term, and as part of the Services,
MasterCard shall maintain and provide to JPMC, as provided by such Schedule,
(a) all performance reports measuring MasterCard’s **** performance against the
applicable Service Levels and such other reports as are reasonably requested by
JPMC from time to time (“Reports”) in content and format specified by such
Schedule, in both hardcopy and in an electronic form, and (b) such documentation
and information as may be reasonably requested by JPMC from time to time in
order to verify the accuracy of the Reports. At JPMC’s request, MasterCard shall
promptly correct any material errors or inaccuracies in the Reports. All Reports
shall be provided in English and/or any other languages specified by JPMC and
agreed upon in writing by the Parties.

4. Intellectual Property Rights

     4.1. Ownership of Pre-Existing, Outside and Independently Developed
Materials. Each Party or its licensors will retain ownership, together with all
related Intellectual Property Rights, of (i) all third party-owned materials
provided by a Party under each applicable Schedule; (ii) all materials developed
or acquired by a Party prior to the effective date of the applicable Schedule or
independently from performance of the Services, and (iii) all other materials
made generally available by MasterCard to its members and any works based on
such generally available materials, including, without limitation enhancements,
modifications or new developments.

     4.2. Ownership of Work Product Created Pursuant to Schedules and Not Made
Generally Available to members. Any Work Product produced by MasterCard during
the term of this Agreement not intended to be made generally available to its
members shall be performed under a Schedule negotiated with JPMC. Each such
Schedule will specify that Work Product created to the specifications of JPMC
pursuant to that Schedule will be “Type I Materials”, “Type II Materials”, “Type
III Materials”, “Type IV Materials”, “Type V Materials” or “Type VI Materials”,
(the foregoing a “Type”) or otherwise as both Parties agree. If a Type is
inadvertently not specified in the Schedule, the Parties will negotiate in good
faith that Schedule when the oversight is discovered to assign a reasonable and
mutually agreeable Type for the Work Product developed under that Schedule. All
disputes arising under or relating this Section 4.2 shall be resolved pursuant
to Section 8.9 of the Master Agreement.

          (a) Type I Materials. JPMC will have all right, title, and interest
(including but not limited to ownership of Intellectual Property Rights) in and
to Type I Materials. MasterCard shall have no license or other rights in any
Type I Materials, except residual rights to use any ideas, concepts, know-how,
or techniques which MasterCard employees are exposed to in the course of
providing Type I Materials and which are retained in the unaided memories of
MasterCard employees, provided that such use does not violate JPMC’s patent
rights or copyrights or any other restriction expressly identified in a
Schedule. An employee’s memory is unaided if the employee has not intentionally
memorized the information for the purpose of retaining and subsequently using or
disclosing it. Upon expiration or earlier termination of the Master Agreement,
the Services Agreement or the applicable Schedule, as the case may be, or

 



--------------------------------------------------------------------------------



 



  4

upon JPMC’s earlier request, MasterCard shall immediately surrender to JPMC all
Type I Materials or any component of such Type I Materials designated by JPMC in
writing. MasterCard shall retain no part or copy of any Type I Materials. If
requested by JPMC, MasterCard shall certify in writing its exacting compliance
with the foregoing provision.

          (b) Type II Materials. MasterCard or third parties will have all
right, title, and interest (including but not limited to ownership of
Intellectual Property Rights) in and to Type II Materials. MasterCard will
deliver one copy of the Type II Materials to JPMC. MasterCard hereby grants JPMC
and its Affiliates, an irrevocable, perpetual, nonexclusive, worldwide, paid-up,
royalty free license to use, execute, reproduce, display, perform, export,
sublicense and distribute (within JPMC and its Affiliates) copies of, and
prepare derivative works based on, Type II Materials.

          (c) Type III Materials. JPMC will have all right, title, and interest
(including but not limited to ownership of Intellectual Property Rights) in and
to Type III Materials. MasterCard will retain one copy of the Type III
Materials. JPMC grants to MasterCard (i) an irrevocable, perpetual,
nonexclusive, worldwide, paid-up, royalty free license to use, execute,
reproduce, display, perform, export, sublicense and distribute (internally and
externally) copies of, and prepare derivative works based on, Type III Materials
and (ii) the right to authorize others to do any of the foregoing.

          (d) Type IV Materials. JPMC will have all right, title, and interest
(including but not limited to ownership of patent rights and copyright) in and
to Type IV Materials. MasterCard will retain one copy of the Type IV Materials.
JPMC grants to MasterCard (i) an irrevocable, perpetual, exclusive (as to
everyone but JPMC), worldwide, paid-up, royalty free license to use, execute,
reproduce, display, perform, import, sublicense, distribute (internally and
externally) copies of, and prepare derivative works based on, Type IV Materials
and (ii) the right to authorize others to do any of the foregoing.

          (e) Type V Materials. MasterCard will have all right, title, and
interest (including but not limited to ownership of Intellectual Property
Rights) in and to Type V Materials. JPMC will retain one copy of the Type V
Materials. MasterCard grants to JPMC (i) an irrevocable, perpetual,
nonexclusive, worldwide, paid-up, royalty free license to use, execute,
reproduce, display, perform, export, sublicense and distribute (internally and
externally) copies of, and prepare derivative works based on, Type V Materials
and (ii) the right to authorize others to do any of the foregoing.

          (f) Type VI Materials. MasterCard will have all right, title, and
interest (including but not limited to ownership of patent rights and copyright)
in and to Type VI Materials. JPMC will retain one copy of the Type VI Materials.
MasterCard grants to JPMC (i) an irrevocable, perpetual, exclusive (as to
everyone but MasterCard), worldwide, paid-up, royalty free license to use,
execute, reproduce, display, perform, import, sublicense, distribute (internally
and externally) copies of, and prepare derivative works based on, Type IV
Materials and (ii) the right to authorize others to do any of the foregoing.

     4.3. Works-Made-For-Hire. All Type I Materials, Type III Materials and Type
IV Materials shall be considered a “work-made-for-hire” to the extent
permissible under applicable

 



--------------------------------------------------------------------------------



 



  5

law and are otherwise hereby irrevocably assigned to JPMC without further charge
or cost, subject to MasterCard’s rights in Type III Materials and Type IV
Materials above. Type II Materials, Type V Materials and Type VI Materials will
not be considered “work-made-for-hire.” Each Party will prepare and execute such
applications, assignments and other instruments and provide such cooperation
reasonably requested by the other Party to give full effect to the provisions of
this paragraph.

     ****

     4.6. Consents.

          (a) All consents or approvals necessary to allow MasterCard **** to
use any of the following to provide the Services: (i) Intellectual Property
Rights that were, are or shall be, developed by or for JPMC, including Work
Product (“JPMC Intellectual Property”), and (ii) services provided for the
benefit of JPMC under JPMC’s Third Party Services contracts (“JPMC Consents”)
shall be obtained by JPMC at JPMC’s sole cost and expense with MasterCard’s
cooperation.

          (b) If any JPMC Consent is not obtained, then, unless and until such
JPMC Consent is obtained, MasterCard shall use reasonable commercial efforts to
determine and adopt, subject to the prior written approval of JPMC, such
alternative approaches as are necessary and sufficient to provide the Services
without such JPMC Consents, provided that nothing in this sentence shall relieve
JPMC of its obligations under Section 4.6(a).

          (c) All consents, licenses, permits, authorizations or approvals of
MasterCard (i) necessary to allow JPMC to use throughout an applicable Annex(s)
Term all (A) third party services retained by MasterCard **** in order to
provide the Services and (B) third party Intellectual Property Rights necessary
to provide the Services, or (ii) required by legislative enactment and
regulations applicable to MasterCard that are legally required to be obtained in
connection with the performance of the Services (“MasterCard Consents”) shall be
obtained by MasterCard at MasterCard’s sole cost and expense with JPMC’s
cooperation.

5. Payments

     5.1. Fees. JPMC or the JPMC Affiliate, which executed the applicable
Schedule, shall be solely responsible to pay to MasterCard or the MasterCard
Affiliate providing Services any fees or charges due to MasterCard set forth in
an applicable Schedule. MasterCard or the MasterCard Affiliate providing
Services shall be solely responsible to pay to JPMC or the JPMC Affiliate, which
executed the applicable Schedule, any fees or charges due to JPMC set forth in
the applicable Schedule. Any fees related to the Services will be calculated as
set forth in each applicable Schedule.

     ****

6. Taxes

     6.1. Responsibility for Paying Taxes; Generally

 



--------------------------------------------------------------------------------



 



  6

          (a) (i) The Parties acknowledge that MasterCard may purchase goods or
services from third parties in connection with the provision of Services to
JMPC. MasterCard shall be responsible for any sales, service, value-added, use,
excise, consumption, and any other taxes or duties on such purchases, including
taxes imposed on MasterCard’s acquisition or use of such goods or services.

               (ii) Unless JPMC provides MasterCard with a valid and applicable
exemption certificate or as otherwise provided in this Section, JPMC will be
responsible for sales, use, excise, services, consumption and other taxes or
duties (excluding value added tax) that are assessed on the provision of the
Services and for which MasterCard invoices JPMC before the expiration of the
applicable JPMC statutory period for assessment of deficiencies.

               (iii) Except when separately identified by Schedule or as
otherwise provided in this Section, JPMC will be responsible for value-added
taxes that are assessed on the provision of the Services (including the
reimbursement of expenses), any particular goods provided to JPMC by MasterCard,
its Affiliates or **** the charges for such goods or Services. If a value added
tax is later assessed against MasterCard due to a change in law or otherwise, on
the provision of the Services, however levied or assessed, except for
assessments levied against MasterCard for administrative errors by MasterCard
(e.g. incorrect calculation of the quantum of VAT due), to the extent MasterCard
may not recover or obtain a credit for such tax, both parties will negotiate in
good faith and agree on a commercial resolution to this issue to their mutual
satisfaction.

               (iv) When Services are specifically identified in the Schedule as
being subject to value-added taxes, MasterCard will be responsible for levying
such taxes on the provision of the Services and JPMC will be responsible for
paying those taxes in addition to the consideration payable.

               (v) Any taxes assessed, as determined by JPMC, on the provision
of the Services resulting from MasterCard relocating or rerouting the delivery
of Services for MasterCard’s convenience to, from or through a location other
than the location approved by JPMC as of the Effective Date of the applicable
Schedule, shall be paid by JPMC and JPMC shall receive a credit with respect to
the fees invoiced thereunder equal to the payments made pursuant to this
Subsection 6.1(a)(v).

          (b) Each of JPMC and MasterCard **** shall bear sole responsibility
for all taxes, assessments and other real property related levies on its owned
or leased real property, personal property (including software), franchise and
privilege taxes on its business, and taxes based on its net income or gross
receipts. MasterCard’s employees shall not be considered employees of JPMC by
reason of their provision of Services under this contract and MasterCard shall
bear sole responsibility for all payroll and employment taxes relating to its
employees.

     6.2. Segregation of Fees JPMC and MasterCard shall reasonably cooperate to
segregate the fees payable hereunder into the following separate payment
streams: (a) those for taxable Services; (b) those for nontaxable Services;
(c) those for exempt Services, (d) those for which a sales, use or other similar
tax has already been paid; and (e) those for which MasterCard functions merely
as a paying agent for JPMC in receiving goods, supplies or services (including

 



--------------------------------------------------------------------------------



 



  7

leasing and licensing arrangements) that otherwise are nontaxable or have
previously been subject to tax. Where required by law to support the taxable and
nontaxable classification, MasterCard shall list separately, but not necessarily
identify taxability, on its invoices the portion of fees which are subject to
any sales, use, excise, value-added, services, consumption or other taxes due
during the term of an applicable Schedule in connection with the provision of
the Services, and the total amount of any taxes MasterCard is collecting from
JPMC.

     6.3. Cooperation JPMC and MasterCard shall reasonably cooperate to more
accurately determine each party’s tax liability and to minimize such liability
to the extent legally permissible. Where required JPMC and MasterCard shall
provide and make available to the other party any resale certificates,
information regarding out-of-state sales or use of equipment, materials or
services, and other certificates or information reasonably requested by such
other Party. Some Services delivered to certain JPMC locations are exempt from
sales and use taxes. JPMC will provide MasterCard with the documentation
applicable to tax exempt transactions. ****

     6.4. Assessment for Tax Deficiency. If either Party is assessed a
deficiency for taxes payable by the other Party pursuant to the Agreement, the
assessed Party will promptly notify the other Party of such assessment and will
administratively contest such assessment to the extent it is timely requested or
authorized to do so by the other Party. The other Party will be given a
reasonable opportunity to participate in any such administrative contest and to
review prior to submission the terms of any communication the assessed Party
undertakes as part of such administrative contest. The assessed Party will not
agree the amount of any such assessment without the approval of the other Party,
such agreement not to be unreasonably withheld. The other Party shall indemnify
and hold harmless the assessed Party from any such tax deficiency. Penalties and
interest, if any, associated with such deficiency shall be the responsibility of
the assessed Party where such deficiency resulted from a failure of the assessed
Party to properly invoice the other Party. The other Party shall reimburse the
assessed Party for all accounting and attorneys’ fees and expenses reasonably
incurred in contesting such assessment at the request or upon the authorization
of the other Party; provided, however, that the assessed Party shall not be
required to contest any such assessment unless requested or authorized to do so
by the other Party, and payment by the assessed Party of an assessed deficiency
which it was not timely requested or authorized by the other Party to contest,
said assessment having been promptly advised to the other Party, will be deemed
a payment which the assessed Party was required to pay to the appropriate
government entity.

7. Audits

     ****

     7.4. Record Retention. Both Parties shall retain and produce records and
supporting documentation sufficient to document the Services and the fees paid
or payable by JPMC under this Services Agreement, during the Services Term and
for seven (7) years following the expiration or termination of this Services
Agreement, in accordance with all Applicable Laws and the Rules and otherwise
consistent with JPMC’s record retention policy, but in no event less than seven
(7) years.

 



--------------------------------------------------------------------------------



 



  8

8. Term and ****

     8.1. Term. The Services Agreement is effective from the Services Agreement
Effective Date set forth above until terminated in accordance with the Master
Agreement (“Services Term”). Notwithstanding the above, upon expiration or
termination of the Services Term, this Services Agreement shall remain in full
force and effect for each then outstanding Schedule(s) until the termination or
expiration of such Schedule(s) in accordance with its terms. In the event that
all Schedules have terminated or expired in accordance with their terms, then
this Services Agreement shall automatically terminate therewith, unless
otherwise stated herein or therein.

     ****

9. Changes; ****

     9.1. Changes that May Affect Services. MasterCard shall notify JPMC
promptly of any organization; security-related, or other changes that adversely
affect the ability of MasterCard to perform its obligations under the Master
Agreement or this Services Agreement **** .

     ****

 



--------------------------------------------------------------------------------



 



SCHEDULE ONE

     THIS SCHEDULE ONE (together with the Agreement and any Annex(s) hereto or
incorporated into this document, this “Schedule One”), dated as of February 8,
2005, is entered into between JPMorgan Chase Bank, National Association, with
headquarters in Columbus, Ohio, and MasterCard International Incorporated
(“MasterCard”), a Delaware corporation, with offices located at 2000 Purchase
Street, Purchase, New York 10577-2509.



              Schedule One Effective Date: January 1, 2005    
 
            MasterCard International Incorporated   JPMorganChase Bank, National
Association
 
           
By:
      By:    

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Name:
  Alan Heuer   Name:   Diane Eshleman

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Title:
  Chief Operating Officer   Title:   Chief Procurement Officer

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Date:
      Date:    

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     WHEREAS, JPMorgan Chase Bank, National Association and its Affiliates with
card businesses in the U.S (“JPMC”) and MasterCard (each a “Party” and together,
the “Parties”) desire to enter into a relationship pursuant to which MasterCard
shall provide certain discounted fees and incentives to JPMC, and JPMC shall
make certain commitments to MasterCard, in each case in the United States as
described in this Schedule One.

     NOW, THEREFORE, for and in consideration of the commitments set forth
below, JPMC and MasterCard agree as follows:



1.   Definitions. Unless otherwise defined in Exhibit A to this Schedule One,
all capitalized terms used but not defined herein are used as defined in the
Agreement.

****



3.   Schedule One Term. The “Term” of this Schedule One will be deemed to have
commenced on the Schedule One Effective Date and will continue, subject to
Section 6 of the Master Agreement, for a period of five (5) years from the
Schedule One Effective Date. Renewal of this Schedule One is as set forth in
Section 10.



4.   Services. MasterCard will provide the following Services to JPMC during the
Term of this Schedule One:



  4.1.   Core Services including ****.         ****

1



--------------------------------------------------------------------------------



 



5.   Fees. For each quarter during the Term, JPMC will pay the fees as listed in
Tables 5a and 5b for **** , and will receive the benefit as listed in Tables 5a
and 5b for **** , in each case with respect to activity in the United States and
in lieu of MasterCard Standard Pricing. Such fees and benefit will be calculated
as follows. First, the **** achieved by JPMC in a quarter shall **** for such
quarter pursuant to the Tables in this Section 5, provided that the rates in
Table 5a shall be applied to **** and the rates in Table 5b shall be applied
only to **** that is above ****. Second, the fees to be paid by JPMC shall be
calculated by multiplying the relevant fee or benefit amount as set forth in the
Tables in this Section 5, measured **** , by the **** determined in accordance
with the preceding sentence, and then **** from the resulting fee amount **** .
In each case, **** will be subtracted from the fees otherwise payable by JPMC in
connection with **** , and JPMC shall pay **** . Third, the **** amount
calculated pursuant to the preceding two sentences shall be **** . For example,
if the **** achieved by JPMC in a quarter is **** , the **** for such quarter
shall be **** . JPMC’s fees **** for such quarter shall therefore be determined
in accordance with the fifth pricing column of the Tables in this Section 5,
namely in the range of **** . Using this example, JPMC’s total fees for such
quarter shall be determined in accordance with the following formula:

     ****

Table 5a

Baseline Pricing Structure

                                                  Tiered Schedule

  >=$***   >=$***   >=$***   >=$***   >=$***   >=$***   >=$***   >=$***   >=$***
  >=$***    
****
  <$***   <$***   <$***   <$***   <$***   <$***   <$***   <$***   <$***   <$***
  >=$***      
 
                                           
****
  ****   ****   ****   ****   ****   ****   ****   ****   ****   ****   ****
 
                                           
****
  ****   ****   ****   ****   ****   ****   ****   ****   ****   ****   ****
 
                                           
****
  ****   ****   ****   ****   ****   ****   ****   ****   ****   ****   ****

Table 5b

Incremental Pricing Structure

                                                  Tiered Schedule

  >=$***   >=$***   >=$***   >=$***   >=$***   >=$***   >=$***   >=$***   >=$***
  >=$***    
****
  <$***   <$***   <$***   <$***   <$***   <$***   <$***   <$***   <$***   <$***
  >=$***      
 
                                           
****
  ****   ****   ****   ****   ****   ****   ****   ****   ****   ****   ****
 
                                           
****
  ****   ****   ****   ****   ****   ****   ****   ****   ****   ****   ****
 
                                           
****
  ****   ****   ****   ****   ****   ****   ****   ****   ****   ****   ****

In the event that JPMC’s annualized **** for a quarter is less than **** , the
Parties agree that JPMC shall be charged MasterCard Standard Pricing on all ****
for such quarter.

Notwithstanding the foregoing, JPMC shall pay MasterCard Standard Pricing on
**** in accordance with the Rules; the applicable alternative rates described
above will be reflected in a

2



--------------------------------------------------------------------------------



 



quarterly rebate (the “Quarterly Rebate”) computed by MasterCard using
information provided by JPMC in Quarterly Member Reports or such other reports
as are required by the Rules (“QMR Reports”). MasterCard will pay the Quarterly
Rebate to JPMC within forty-five (45) days of MasterCard receiving all QMR
Reports required from JPMC for a quarter. MasterCard will pay any Quarterly
Rebate to JPMC in such manner as the Parties may agree from time to time.
MasterCard acknowledges that, as a result of the calculation of **** in the
Tables, **** .

In addition, within forty-five (45) days of MasterCard receiving all QMR Reports
required from JPMC for a Program Year, MasterCard will calculate the fees due
from JPMC (or, as the case may be, the rebate due to JPMC) for such Program Year
using the applicable alternative rates described in the preceding Tables, based
on the actual **** achieved by JPMC in such Program Year (the “Actual Annual
Incentive”). MasterCard will then reconcile the Actual Annual Incentive (as
adjusted pursuant to the preceding sentence) against Quarterly Rebates paid in
the Program Year in accordance with the following provisions. If the Actual
Annual Incentive due to JPMC exceeds the sum of the Quarterly Rebates paid by
MasterCard in such Program Year, then MasterCard will promptly pay the
difference to JPMC in such manner as the Parties may agree. If the Actual Annual
Incentive due to JPMC is less than the sum of the Quarterly Rebates paid by
MasterCard in such Program Year, the MasterCard, may, in its discretion, require
JPMC to promptly refund the balance to MasterCard in such manner as the Parties
may agree, or offset such balance against any future incentives owed JPMC
pursuant to this Schedule One.

****

6. Other Incentives.

     ****



  6.2.   Marketing Funds. MasterCard will make funds available to support
MasterCard-JPMC marketing initiatives in the United States, principally to cover
third-party expenses for projects that promote both JPMC and MasterCard brands
(the “Marketing Funds”). The Marketing Funds will be expended by MasterCard or
paid to JPMC as agreed by the Parties in writing, such agreement not to be
unreasonably withheld, conditioned or delayed, provided that JPMC will provide
MasterCard with invoices and any additional supporting documentation that may be
reasonably requested by MasterCard in connection with any Marketing Funds that
are to be paid directly to JPMC or JPMC’s third party suppliers. The Parties may
agree to use the Marketing Funds in connection with MasterCard Advisors
services, in which case the value of the services to be deducted against the
Marketing Funds will be as agreed between the Parties at the time of the
relevant engagement and memorialized in a written statement of work executed by
both Parties. MasterCard will make available Marketing Funds in the amount of
**** in each Program Year during the initial Term, for a total commitment not to
exceed **** . Unless agreed otherwise by the Parties, any Marketing Funds not
used in a Program Year shall be forfeited and MasterCard shall have no further
obligation with respect thereto. Notwithstanding any other provision of this
Section 6.2, MasterCard may elect in its sole discretion not to make the
Marketing Funds available in any Program Year, in the event that a **** is
determined to exist pursuant to **** of this Schedule One. In the event that

3



--------------------------------------------------------------------------------



 



MasterCard makes a payment of Marketing Funds in respect of any Program Year in
which JPMC is later determined not to qualify for such payment as a result of
the preceding sentence, JPMC will promptly refund such payment to MasterCard
within thirty (30) days of the date of such determination. MasterCard will
provide a monthly report to JPMC detailing how the Marketing Funds are being
used and the balance remaining for each Program Year during the Term of Schedule
One. In addition to the support to be provided pursuant to this Section 6.2,
MasterCard may also provide additional support for business build or acquisition
of co-brand, commercial or conversion portfolios.

     ****



7.   Payments. Subject to the provisions of Section 5 of this Schedule One, JPMC
shall pay all MasterCard fees through the MasterCard Consolidated Billing System
(“MCBS”) as provided for in the Rules, or through such other means as the
Parties may agree. Similarly, MasterCard may receive a refund of any amounts due
and owing from JPMC pursuant to this Schedule One via a debit to JPMC’s account
in MCBS or through such other means as the Parties may agree. The Parties agree
to resolve any disputes of amounts due, owing or paid pursuant to Section 8.9 of
the Master Agreement.   8.   JPMC Obligations. In consideration of the terms and
conditions set forth in this Schedule One, JPMC acknowledges and agrees that it
shall do the following during the Term:



  8.1.   Use of Support. JPMC will use all support exclusively to grow its
MasterCard Card business and will not explicitly use any support for the benefit
of any payment card brand other than MasterCard.

     ****



  8.4.   Compliance.



  (a)   With respect to JPMC: JPMC shall deliver a certificate to MasterCard
within forty-five (45) days following the end of each Program Year representing
and warranting as to JPMC’s compliance with the provisions of Sections 6.1, 8.1,
8.2 and 8.3(a).     (b)   With respect to MasterCard: MasterCard shall deliver a
certificate to JPMC within forty-five (45) days following the end of each
Program Year representing and warranting as to MasterCard’s compliance with the
provisions of Section 8.3(b) herein and Section 8.16 of the Master Agreement.

     ****



10.   Renewal. This Schedule One will automatically renew with respect to
services at the end of the Term for up to two (2) additional one-year renewal
terms, each a “Renewal Term”.   11.   Audit Right. Without prejudice to any
other right or remedy under this Agreement, MasterCard may once a year request,
upon reasonable notice, that JPMC make available its

4



--------------------------------------------------------------------------------



 



relevant accounts and records and any other information relating to JPMC’s
performance of its obligations hereunder, at JPMC’s premises, during normal
business hours, to MasterCard’s independent auditor working under the direction
of MasterCard as the auditing party, for the purposes of verifying JPMC’s
compliance with its commitments under this Agreement. JPMC shall, subject to any
confidentiality obligations JPMC may have, comply with this request and provide
reasonable co-operation to the auditor subject to the auditor executing such
confidentiality undertakings and complying with such security procedures as JPMC
may reasonably require.

****

5



--------------------------------------------------------------------------------



 



Exhibit A - Definitions



1.   “Activated Account” means a **** consumer credit or consumer debit account
issued by JPMC that generates **** or more during the twelve month period prior
to the date of measurement.   2.   “Actual Baseline Volume” means the actual
**** achieved by JPMC in calendar year **** as reported in the QMR Reports for
the calendar year of **** .   3.   “Baseline Retail Sales Volume” shall mean
**** .   4.   “Competing Card” means a payment card containing the name, logo,
hologram, or service marks of any payment brand that competes with MasterCard
including, without limitation, Visa, Visa Electron, Interlink, American Express,
Discover or Novus.

****



6.   “Converted” means the actual reissuance of plastic cards bearing the
MasterCard brand marks for Activated Accounts.   7.   “Core Fees” shall mean
**** .

****



9.   “Existing Agreements” means: (i) the Agreement dated as of July 1, 1999
between MasterCard and The Chase Manhattan Bank related to offline debit cards,
general-purpose credit and charge cards and commercial cards in the United
States, as described therein; **** the Agreement dated as of January 1, 2000
between MasterCard and Bank One related to commercial cards in the Unites
States, as described therein.

****



11.   “MasterCard Card” shall mean a payment card containing the name, logo,
hologram, or service marks of MasterCard or its Affiliates issued in accordance
with the Rules.   12.   “MasterCard Co-brand Agreement” means an agreement
between MasterCard, on the one hand, and JPMC, one or more of its Affiliates or
one or more of its marketing partners, on the other hand, providing for certain
incentives in connection with a MasterCard Card portfolio associated with such
partner and certain branding commitments to MasterCard.   13.   “MasterCard
Credit Volume” means **** .   14.   “MasterCard Standard Pricing” means, for any
period of calculation, the standard MasterCard fees that would apply to JPMC in
the absence of this Schedule One or any other incentive agreement between JPMC
and MasterCard.   15.   “Non-Conversion Period” means **** .

 



--------------------------------------------------------------------------------



 



16.   “Program Year” shall mean each twelve (12) month period ending December 31
during the Term of this Schedule One.   17.   “quarter” (and its correlative
term, “quarterly”) shall refer to each of the following periods: January 1 to
March 31, April 1 to June 30, July 1 to September 30, and October 1 to
December 31.

****



20.   “Rules” shall mean MasterCard’s Bylaws and Rules or the Cirrus Worldwide
Operating Rules as amended from time to time and upon notice to JPMC.   21.  
“Schedule One Effective Date” shall mean the date specified in the signature
block of this Schedule One.   22.   “Support” means the obligations of
MasterCard to provide preferred pricing, incentives and other payments to JPMC
pursuant to this Schedule One.

****

 



--------------------------------------------------------------------------------



 



Exhibit B -

****

 



--------------------------------------------------------------------------------



 



Exhibit C -

****

 